 

Case 19-11689-JTD Doc526 Filed 11/26/19 Pagelof3
SIGN-IN SHEET
JUDGE: Dorsey COURTROOM: 5
CASE NUMBER: 19-11689 CASE NAME: THG Holdings LLC DATE: 11/26/2019 (2:00 PM)

***PLEASE PRINT YOUR NAME LEGIBLY OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED***

 

 

 

 

 

 

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
| Seed 8 Jecbur Vamento, “Lp RSCE oll thle fs
Den Oboe) a =
Den brow |
Woetlwns Son neues Rallard Seat. LLP LS Biotech § LLC
Met tra MBs fe HAS Ret $045 Dip Ag
Cha | les Do le. Pros [eau |

 

 

Bie Wud be. inuste Cw olee, Caen then
Le llecr. Spceht— av! a

 

Ete Sette, _ EI leott Croan leat

 

éf
Jamk eam. US Wwe Hl Pus¥te___

 

Seth Sbeptd US Pog- Cer !

 

 

 

 

 

 

 

 

 

 

 
Case 19-11689-JTD Doc526 Filed 11/26/19 Page 2 of 3

SIGN-IN SHEET

JUDGE: Dorsey COURTROOM: 5
CASE NUMBER: 19-11689 CASE NAME: THG Holdings LLC DATE: 11/26/2019 (2:00 PM)

“PLEASE PRINT YOUR NAME LEGIBLY OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED***

 

 

 

 

 

 

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
Daee Hobs MNAY D hfe
Cyrtis Olle mn At Z
Cric Milley Parkers Oe \
Dor Bho nwt :
Reve” [eer ,

 

 

 

went Tehire dt NYA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ine viii a Shai Ulta icles anata RC NS!
 

 

Court Conference

Case 19-11689-JTD Doc 526

Filed 11/26/19 Page 3of3

U.S. Bankruptcy Court-District of Delaware

 

 

 

 

 

 

 

 

 

 

 

Calendar Date: 14/26/2019 Confirmed Telephonic Appearance Schedule
Calendar Time: 02:00 PM ET
Honorable John T. Dorsey
Courtroom
Amended Calendar Nov 26 2019 10:05AM
Page# Item# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
THG Holdings 19-11689 Hearing 10205611 Anthony DiNello (203) Silver Point Capital Interested Party, Silver
LLC 542-4212 ext. Point Capital / LISTEN
00 ONLY
THG Holdings 19-11689 Hearing 10214061 Taylor B. (212) Debtwire Interested Party,
LLC Harrison 390-7831 ext. Debtwire / LISTEN
ONLY
THG Holdings 19-11689 Hearing 10212373 Lucy F. Kweskin (212) Proskauer Rose LLP Creditor, Monroe Capital
LLC 969-3000 ext. Management Advisors /
LIVE
THG Holdings 19-11689 Hearing 10215184 TamaraK.Mann (302) Morris Nichols Arsht & Tunnell Debtor, True Health
LLC 351-9377 ext. LLP Group / LISTEN ONLY
THG Holdings 19-11689 Hearing 10212547 Michael S. (216) Ulmer & Berne LLP Creditor, Orangestar
LLC Tucker 583-7120 ext. Frisco | / LISTEN ONLY
THG Holdings 19-11689 Hearing 10214678 Andrew D. (202) U.S. Department of Justice - Civil Creditor, United States
LLC Warner 307-0958 ext. _ Division of America / LIVE
THG Holdings 19-11689 Hearing 10205595 Jonathan (312) Monroe Capital LLC Interested Party, Monroe
LLC Weinberg 568-7817 ext. Capital LLC / LISTEN
ONLY
THG Holdings 19-11689 Hearing 10215167 Wayne P. Weitz (212) GlassRatner Advisory & Capital Interested Party, Wayne
LLC - Financial 457-3308 ext. Group, LLC P. Weitz / LISTEN
ONLY
THG Holdings 19-11689 Hearing 10215754 Becky A. Yerak (312) Wall Street Journal Interested Party, Wall
LLC 543-1306 ext. Street Journa! / LISTEN
ONLY
Peggy Drasal ext. 802 CourtConfCal2009 Page 2 of 2

 
